DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:  In page 6, lines 1 – 2 there is no discussion of how the surface pipe carries fluids from the flexible pipe riser to a destination.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The process by which a space is formed, between the layers of the hose are not disclosed in the instant specification.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.           Claims 1 – 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirn et al U.S. Patent Application Publication No. 2004/0231862 A1) in view of Goossens (U.S. Patent No. 7,754,808). 
With regard to Claim 1, Kirn et al disclose a first section of pipe ‘105’ (paragraph 0035) and a second section of pipe ‘201,’ in which test coupons are placed, therefore extending into the bore, the second section being the same as the first section (paragraph 0040); the internal conditions of the first section and second section are the same (paragraph 0044); the coupons are manufactured of a material of which a portion of the second section of pipe is manufactured, to determine the current state of degradation of the material by removing the coupon and evaluating the condition  (paragraph 0011); a system for monitoring components in a pipe is therefore disclosed. Kirn et al fail to disclose a pipe that is flexible comprising a bore, an annulus, a pressure sheath between the bore and the annulus, an outer sheath surrounding the annulus and armor wire components within the annulus and a coupon comprising a polymeric material surrounding a plurality of steel wires.
Goossens teaches a flexible pipe (hose of a flexible nature; column 2, lines 47 – 50), therefore comprising a lumen that is a bore, and an inner tube, a reinforcement member comprising steel wires over the inner tube and an outer cover over the reinforcement member 
It therefore would have been obvious for one of ordinary skill in the art to provide a flexible pipe comprising a bore, an inner tube, a reinforcement member comprising steel wires over the inner tube and an outer cover over the reinforcement member in order to obtain abrasion resistance as taught by Goossens. The inner tube is therefore a pressure sheath, and the outer cover is an outer sheath. The pressure sheath is therefore between the bore and an annulus and the reinforcement is armor wire components in the annulus and the annulus is surrounded by the outer sheath.
The inner tube and outer cover comprise elastomer (column 3, lines 18 – 30). Because the coupons disclosed by Kirn et al are manufactured of a material of which a portion of the second section of pipe is manufactured, it would have been obvious to provide for a coupon comprising steel wires and a polymeric material that is an elastomer surrounding the steel wires. A system for monitoring armor wire components would therefore be obtained, and the second section of pipe would constitute a surface pipe.
With regard to Claim 2, a gap between the polymeric material and the steel wires is also not explicitly disclosed. However, Goossens teaches at least one embodiment in which the inner tube and armor wire components are not adhered, because Goossens teaches that the inner tube and armor wire are ‘preferably adhered’ (column 3, lines 1 – 18). It would have been obvious for one of ordinary skill in the art to provide for a gap between the polymeric material and the steel wires as Goossens teaches at least one embodiment in which the inner tube and armor wire components are not adhered.

With regard to Claim 4, the claimed thickness is not disclosed by Kirn et al. However,  because the coupons disclosed by Kirn et al are manufactured of a material of which a portion of the second section of pipe is manufactured, it would have been obvious for one of ordinary skill in the art to provide for polymeric material having a thickness such that it has a permeability resistance substantially equivalent to a permeability resistance of the pressure sheath of the flexible pipe.
With regard to Claim 5, the claimed tension is not disclosed by Kirn et al. However,  because the coupons disclosed by Kirn et al are manufactured of a material of which a portion of the second section of pipe is manufactured, it would have been obvious for one of ordinary skill in the art to provide for a coupon that is placed under stress, such as the stress of water pressure, to increase stress on the steel wires in the coupon.
With regard to Claim 6, the amount of tension would therefore be set to simulate the stress level of armor wire components within the annulus of the flexible pipe.
With regard to Claim 7, the claimed evaluation is not disclosed by Kirn et al. However, because Kirn et al disclose evaluating the current state of degradation of the material by removing the coupon and evaluating the condition, it would have been obvious for one of ordinary skill in the art to provide for evaluation of the degree of corrosion, by weighing the steel wires.

With regard to Claim 9, it therefore would have been obvious for one of ordinary skill in the art to provide for removal of the coupons at regular intervals, to evaluate the progress of degradation.
With regard to Claim 10, it therefore would have been obvious for one of ordinary skill in the art to provide for removal of the coupons at regular intervals of every 1 to 20 weeks, to evaluate the progress of degradation.
With regard to Claim 11, it therefore would have been obvious for one of ordinary skill in the art to provide for removal of the coupons at regular intervals of every 9 to 15 months, to evaluate the progress of degradation.
With regard to Claim 12, the claimed aspect of ‘3D printing’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 13, the claimed aspect of ‘extrusion’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 14 – 15, manufacturing grease is not taught by Goossens. It would have been obvious for one of ordinary skill in the art to provide for coverage of the steel wires with no manufacturing grease, as manufacturing grease is not taught by Goossens.
With regard to Claim 16, the claimed shape and thickness are not disclosed by Kirn et al. However, a pipe having a thickness of less than 1.5 in is taught by Goossens (column  6, lines 45 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782